MEMORANDUM OPINION

Reggie B. Walton, United States District Judge
The Court construes the petitioner’s submission as a petition for a writ of habe-as corpus. A habeas action is subject to jurisdictional and statutory limitations. See Braden v. 30th Judicial Cir. Ct. of Ky., 410 U.S. 484, 93 S.Ct. 1123, 35 L.Ed.2d 443 *3(1973). The proper respondent in a habe-as corpus action is the petitioner’s warden. Rumsfeld v. Padilla, 542 U.S. 426, 434-35, 124 S.Ct. 2711, 159 L.Ed.2d 513 (2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C.Cir.1998) (citing Chatman-Bey v. Thornburgh, 864 F.2d 804, 810 (D.C.Cir.1988)). The petitioner currently is incarcerated at an Alabama correctional facility. The Court cannot entertain this petition for a writ of habeas corpus because neither the petitioner nor his custodian is within its territorial jurisdiction. See Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C.Cir.2004). Accordingly, the Court will deny the petition and dismiss this action. An Order is issued separately.
DATE: January 31, 2014